ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on December 27, 1977 (353 So.2d 642) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment dated November 30, 1978, 365 So.2d 169, now lodged in this court, quashed this court’s judgment with directions to reinstate the judgment and sentence of the trial court;
NOW, THEREFORE, It is Ordered that the judgment of this court filed December 27, 1977 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment *501of this court and the judgment and sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the criminal court (Rule 9.400(a) Florida Rules Appellate Procedure).